Irvine, C.
The only assignment of error in this case which is presented in the briefs is that the verdict is not sustained by sufficient evidence. No question of law is involved, and a statement or discussion of the facts would, therefore, be useless. An examination of the record persuades us that while the evidence on behalf of the defendant in error was neither conclusive nor very convincing, it was sufficient to sustain the verdict, and the judgment is, therefore,
Affirmed.
Harrison, J., having presided in court below took no part in the decision.